IN THE SUPR_EME COURT OF THE STATE OF DELAWAR_E

WILLIAM ANDERSON, §
§ No. 327, 2015
Defendant Below- §
Appellant, § Court Below: Superior Court
§ of the State of Delaware
v. §
§
STATE OF DELAWAR.E, § ID No. 1404011405
§
Plaintift` Below- §
Appellee. §

Submitted: January 27, 2016
Decided: February 15, 2016

Before STRINE, ChiefJustice; VALIHURA, and VAUGHN, Justices.
0 R D E R

On this 15"‘ day of February 2016, it appears to the Court that:

(l) Defendant-Below/Appellant William Anderson appeals from a Superi0r
Courtjury verdict finding him guilty of Assault Second Degree.' Anderson makes
five claims on appeal. Anderson contends that: (l) there was insufficient evidence
to permit the jury to reach a guilty verdict beyond a reasonable doubt; (2) the trial
court abused its discretion by allowing evidence of Anderson’s prior convictions to
be admitted at trial; (3) the trial court violated Anderson’s right to a fair trial when

it refused to give ajury instruction regarding “Character of the Accused;" (4) the

' 11De1. c. §612(3)(5).

prosecutor committed misconduct when she stated the State’s belief that it satisfied
all elements of the charged crimes during her summation; and (5) the trial court
denied his right to a fair trial when it denied his right to allocution. We find no merit
to Anderson’s appeal and affinn.

(2) On June 23, 2014, Anderson was indicted on a charge of Assault Second
Degree stemming ti‘om an April 2014 altercation between Anderson and a coworker
at Auto Mart in Elsmere, Delaware. Anderson’s coworker, Gary Staffieri, was 67
years old at the time of the incident. Anderson was charged under 1 1 Del. C. §
612(a)(5), which provides that a person is guilty of Assault in the Second Degree
when the person recklessly or intentionally causes physical injury to a person who is

62 years of age or older.

(3) Trial commenced in January 2015. The State first called Staffieri as a
witness. Staffieri testified that on the day of the incident he was working at Auto
Mart. He testified that as he was retrieving a battery from a room attached to the
mechanics garage, Anderson confronted him. Specifically, Anderson asked him what
he was doing in his, Anderson’s, oftice. Staffieri responded by stating that he "didn’t
realize that this was [Anderson’s] office."z Staffieri then testified that the next thing

he remembered was being outside with a lump on his head and being taken to the

2 AppelIant’s Op. Br. App. at A10.

improperly vouched for his case by stating that "falsely reported rapes do not go to
trial," implying that the defendant was guilty because he was standing trial.”
Simi1arly, in Hughes v. State, the prosecutor’s statements amounted to the inference
that the State will only arrest someone if they are certain he is guilty of first degree
murder, implying a "presumption of a defendant’s guilt by the mere fact of his
arrest.’“° Further, in Kirkley v. State, the prosecutor stated, after a recitation of
pertinent facts: "This is more than a theft, which is why, exactly why, the State of
Delaware is bringing forth attempted robbery in the first degree."‘° This Court held
that the comment was improper because it was "claiming that the State only brings
more serious charges when the defendant is guilty of the charge, [which] is an
improper inference that cannot be drawn from the eviclence."‘“

(24) The State’s comment during summation in this case did not amount to
prosecutorial misconduct. The State was not implying a presumption of guilt nor did
the State express any personal belief or opinion as to the credibility of any witnesses’
testimony or the evidence presented. The State merely reiterated its belief that the
evidence was sufficient to convict. Accordingly, the State’s comment did not

constitute prosecutorial misconduct, and thus, Anderson’s fourth claim has no merit.

3a Hardy v. Stale, 962 A.2d 244, 247 (Del. 2003).
39 Hughes v. State, 437 A.2d 559, 573 (Del. 1981).
"° Kirkley, 41 A.3d at 377.

‘" ]d. at 377-73.

ll

(25) Last, Anderson claims the trial court denied his right to allocution when
it did not ask him if he wanted to make a statement during sentencing. Anderson did
not preserve this claim below, and it can only be reviewed for plain error.“z

(26) Superior Court Criminal Rule 32 states that "[b]efore imposing sentence,
the court shall . . . [a]ddress the defendant personally and determine if the defendant
wishes to make a statement and to present any information in mitigation of the
sentence."‘” In Green v. United States, the Supreme Court of the United States ruled
that a trial court’s open question at the end of sentencing, "Did you want to say
something?" did not deprive the defendant of his right to allocution."" In addressing
the sufficiency of the trial court’ s open question, the Green Court stated: "It may well
be that the defendant himself was recognized and sufficiently apprised of his right to
speak and chose to exercise this right through his counsel.""$

(27) Here, the trial court did not deny Anderson his right to allocution.
Anderson had the opportunity to speak after the trial court heard from his trial counsel
who spoke on his behalf. The trial court asked the open question, "Anything else?""°
There was no response. Anderson had the opportunity to speak on his own behalf and

42 

43 Super. Ct. Crim. R. 32(a)(l )(c). This rule is borne from the common law right ofallocution. See
Green v. United States, 365 U.S. 301 , 304 (1961).

44 Green, 365 U.S. at 304.
45 Id. at 305.
"° Appellant’s Op. Br. App. at A24.

12

chose to speak through counsel. lt is not apparent on the face of this record that
Anderson was deprived of a substantial right, and thus, his last claim has no merit.
NOW, TI-]ER.EFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

BY TI-[E COURT:

 

hospital. Further, Staffieri testified that he never saw Anderson and only heard his

voice before his memory went blank.

(4) Next, the State called Ricardo Reyes, an Auto Mart employee who had
witnessed the altercation between Anderson and Staffieri. He testified that the two
approached each other, and Staffieri struck Anderson with his k_nee. Reyes testified
that he then saw Anderson push Staffieri with one hand while simultaneously striking
him with the other. Reyes then left the area to inf`on'n his supervisor of what had
occurred. He further testified that when he returned that Staffieri was having
seizures, shaking, and had a large bump on the back of his head.

(5) The State also called Elsmere Police Officer Andrew Davis who
investigated the incident. Officer Davis testified that he went to St. Francis Hospital
to meet Staffieri. Staffieri told Officer Davis that Anderson had struck him, causing
the injuries to Staffieri’s head that Of`ficer Davis observed The State rested.
Anderson did not move forjudgment of acquittal.

(6) In his defense, Anderson first called Allan Bobb, an owner of Auto Mart.
Bobb testified that on the day of the incident, Staffieri’s demeanor was different. He
also testified that Staffieri admitted that he had been drinking alcohol that moming.

Next, Anderson took the stand. Anderson testified that he only hit Staffieri because

Staffleri had kneed him in his abdomen. Anderson li,lrther testified that Staffieri fell
after being hit, and that he helped Staffieri up off of the ground.

(7) On cross-examination, Anderson testified that he "would never try to injure
someone like that."3 As a result, the State sought to introduce evidence regarding
Anderson’s prior convictions of Assault Third Degree" and Offensive Touching.s
Although Anderson argued that the evidence of prior charges was unduly prej udicial,
the trial court allowed the State to inquire about Anderson’s prior charges based on
the fact that Anderson had just suggested that he was a non-violent, peaceful person.
The defense then rested.

(8) During summation, the prosecutor argued "the State believes that we’ve
proven each and every element of that charge to you beyond a reasonable doubt."°
Anderson did not object to this statement at trial. At the close of summations, the
trial court charged thejury. In doing so, the trial court did not provide an instruction
on character evidence. Notably, Anderson did not request such an instruction. The
jury returned a verdict finding Anderson guilty of Assault Second Degree. At no

point did Anderson move forjudgment of acquittal.

3 Appellant’s Op. Br. App. at AZI.
‘ 11 Del. C. §611.

‘ 11 Del. C. §601(3).

° Appellant’s Op. Br. App. at A23.

(9) A sentencing hearing was held on May 29, 2015. Both Anderson’s counsel
and the State had an opportunity to comment before the trial court sentenced
Anderson. Fol1owing these comments, the trial court asked, "Anything else?’"
Hearing no response, the trial court provided its rationale for its chosen sentencing.
The trial court then sentenced Anderson to eight years at Level V, suspended after
three years for decreasing levels of supervision. This appeal followed.

(l0) Anderson first claims that there was insufficient evidence to permit ajury
to find him guilty of Assault Second Degree beyond a reasonable doubt, and that the
trial court should have entered ajudgment of acquittal sua sponte.

(11) Anderson did not make a motion forjudgment of acquittal at trial, and
therefore, has waived his right to an insufficiency of the evidence claim on appeal.“
However, this Court may excuse an appellant’s waiver "if it finds that the trial court
committed plain error requiring review in the interests of justice."° "Under the plain
error standard of review, the error complained of must be so clearly prejudicial to
substantial rights as to jeopardize the fairness and integrity of the trial process."'°
"Furthermore, the doctrine of plain error is limited to material defects which are

apparent on the face of the record; which are basic, serious and fundamental in their

7 Appellant’s Op. Br. App. at A24.

8 Mom‘oe v. S!ate, 652 A.Zd 560, 563 (Del. 1995).

9 Id.

'° Wainwright v. State, 504 A.Zd l096, 1100 (Del. 1986).

5

character, and which clearly deprive an accused of a substantial right, or which
clearly show manifest injustice."" lt is the jury’s duty to make findings of fact, and
it is presumed that ajury has resolved conflicting testimonies in order to reach its
verdict.'z

(12) A person is guilty of Assault Second Degree when he "recklessly or
intentionally causes physical injury to another person who is 62 years of age or
older[.]"” A person acts recklessly when he or she is "aware of and consciously
disregards a substantial and unjustifiable risk that the element [of the crime] exists or
will result from the conduct.""' A person acts intentionally when "it is the person’s
conscious object to engage in conduct of that nature or to cause that result; and [] if
the element involves the attendant circumstances, the person is aware of the existence
of such circumstances or believes or hope that they exist."'$ Physical injury is defined
as an "impainnent of physical condition or substantial pain."'°

(13) Anderson’s first claim lacks merit. The State presented evidence that
Anderson struck Staffieri intentionally, that Staflieri was injured, and that Staffieri

was over the age of 62. The jury heard testimony from three individuals, including

ll

m Poon v. S!ate, 880 A.Zd 236, 239 (Del. 2005).
13 ll D€l. C. § 612(3)(5).

m ll D€l. C. §231(€).

ls ll D€l. C. §23l(b).

m ll Del. C. § 222(23).

an uninvolved eyewitness, regarding the incident. This also included testimony from
Anderson where he admitted that he struck Staft`ieri. lt was for thejury to determine
whether the State proved the elements of Assault Second Degree beyond a reasonable
doubt. It was also for thejury to determine which witnesses were credible. Nothing
on this record rises to the level of plain error, and thus, Anderson’s first claim has no
merit.

(14) Anderson’s second claim is that the trial court improperly admitted
evidence regarding Anderson’s prior convictions.

(15) "A trial judge’s evidentiary rulings will not be set aside by this Court
absent an abuse of discretion.""" "A trial judge has abused his discretion where the
judge exceeded the bounds of reason in view of the circumstances and has so ignored
recognized rules of law or practice so as to produce injustice."'“

(16) Under Delaware Rule of Evidence 404(b), "[e]vidence of other crimes,
wrongs or acts is not admissible to prove the character of a person in order to show
action in conformity therewith."'° "Delaware recognizes the evidentiary principle of
‘opening the door[,]’ [which] is premised upon considerations of faimess and the

l »20 ss

truth-seeking function of a tria [W]here a criminal defendant . . . presents

17 Manml v. SIGI€, 945 A.Zd l 149, 1153 (D€l. ZOOB).

'8 Charbonnearz v. Stale, 904 A.Zd 295, 304 (Del. 2006).
19 D.R.E. 404(\3).

20 Sml'fh V. Sla!e, 913 A.Zd l 197, 1239 (D€l. 2006).

7

affirmative evidence of prior good conduct to show his good character, he opens the
door to impeachment through evidence[] of his prior wrongful acts."z' However, "the
doctrine of opening the door is limited to testimony that might explain or contradict
the testimony offered by the opposing party on direct examination[.]”zz

(l 7) Anderson’s second claim is unavailing Anderson stated that he "would
never try to injure somebody like that."” Through this statement, Anderson portrayed
himself to the jury as a peaceful, non-violent person. Consequently, Anderson
opened the door for the State to introduce evidence regarding his prior convictions
of Assault Third Degree and Offensive Touching. The trial court did not abuse its
discretion in allowing the prior bad acts testimony because it was admissible under
Rule of Evidence 404(a)(1).2" Therefore, Anderson’s second claim has no merit.

(18) In his third claim, Anderson argues that the trial court should have, sua
sponte, read Delaware Superior Court Pattem Jury instruction 4.5, "Character of the

Accused," to the jury.“

3' Casalvera v. State, 410 A.2d l369, 1373 (Del. 1980).

22 TuC/C€r v. Sla!e, 1936 WL 17446, at *1 (D€l. Sept. 12, 1935).
33 Appellant’s Op. Br. App. at A2l.

1" D.R.E. 404(¢1)(1).

15 Delaware Superior Court Pattem Jury instruction 4.5 reads:
As a defense to the charge of [charge], the defendant has introduced evidence
of [his/her] reputation or character. Under Delaware law, a defendant may
introduce evidence of character traits that are relevant to the offense charged.
The defendant has presented evidence of [his/her] [character trait]. If this
testimony raises a reasonable doubt in your mind as to the defendant’s guilt,

8

(19) Superior Court Criminal Rule 30 provides that no party may assign as
error the giving or not giving of an instruction unless an objection is made.z‘
Anderson did not object to thejury instructions during trial and has waived his right
to appeal this issue absent a finding of plain error.”

(20) Jury instructions are adequate if they allow ajury to "intelligently perform
its duty in retuming a verdict."zs Jury instructions need not be perfect.z° Here, the
trial court judge instructed the jury to analyze the evidence set before it. This
included all testimony that the jury heard. The jury was told that it could give as
much weight to any piece of testimonial evidence as it deemed appropriate. This
would include Anderson’s assertion that he was a peaceful, non-violent person.
Accordingly, the trial court did not commit plain error when it omitted an unrequested
jury instruction when it charged thejury. Thus, Anderson’s third claim has no merit.

(21) Anderson’s fourth claim is that the State committed prosecutorial

misconduct when she stated in her summation, "the State believes that we’ve proven

you must give [him/her] the benefit of that doubt and find the defendant not
guiIty. On the other hand, if, after considering all of the evidence, you find
that the state has proved the defendant’s guilt beyond a reasonable doubt, you
must find the defendant guilty.

Appellee’s Op. Br. App. at A25 (DEL. P.J.I. CRIM. §4.5).

26 Super. Ct. Crim. R. 30.

27 Wainwrighl, 504 A.Zd at l 100.

2a l/Vhalen v. Slate, 492 A.Z€l 552, 560 (D€l. 1985).
1° )d.

each and every element of that charge to you beyond a reasonable doubt.""'° Anderson
did not object below.

(22) "Where defense counsel fails to raise a timely and pertinent objection to
alleged prosecutorial misconduct at trial and the trial judge does not intervene sua
sponte, we review only for plain error.’”' The plain error analysis for prosecutorial
misconduct mirrors a review for harmless error.” First, this Court reviews the record
de novo to determine whether prosecutorial misconduct occurred.” If there is no
finding of misconduct, then the analysis ends.” However, if we find that
prosecutorial misconduct did occur, then we apply the plain error standard set forth
in Wainwright v. .S'tate.” If we determine that the error does not warrant reversal
under Wainwright, we must still determine if the prosecutor’s improper statements
were so repetitive that the errors cast doubt on the integrity of thejudicial process.’°

(23) A prosecutor must refrain from making "improper suggestions,
insinuations, and assertions of personal knowledge in order to ensure that guilt is

decided only on the basis of sufficient evidence."” In Hardy v. State, the prosecutor

3° Appellant’s Op. Br. App. at A23.

" Baker v. State, 906 A.Zd 139, 150 (Del. 2006).
32 

33 

34 

35 

16 1a

37 Kirkley V. S!afe, 41 A.3Cl 372, 377 (Del. 20]2).

10